


110 HR 4897 IH: Stop Senior Suicide

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4897
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Ms. Hooley (for
			 herself, Mr. Tim Murphy of
			 Pennsylvania, Ms. DeLauro,
			 Mrs. Jones of Ohio,
			 Mr. Kennedy,
			 Mr. Klein of Florida,
			 Mrs. McCarthy of New York,
			 Ms. Matsui,
			 Mr. Ramstad, and
			 Mr. Wynn) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Social Security Act and the Public Health
		  Service Act to improve elderly suicide early intervention and prevention
		  strategies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Senior Suicide
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The rate of suicide
			 among older adults is higher than that for any other age group, and the suicide
			 rate for individuals 85 years of age and older is the highest of all. In 2004,
			 6,860 older Americans (age 60 and older) died by suicide (Centers for Disease
			 Control and Prevention, 2007).
			(2)In 2004, the
			 elderly (age 65 and older) made up only 12.4 percent of the population but
			 accounted for 16 percent of all suicides.
			(3)According to the
			 Centers for Disease Control and Prevention, from 1980 to 1992, the suicide rate
			 rose 9 percent for Americans 65 years of age and above, and rose 35 percent for
			 men and women ages 80 to 84.
			(4)Older adults have
			 a considerably higher rate of completed suicide than other groups. While for
			 all age groups combined there is one suicide for every 20 attempts, there is
			 one suicide for every 4 attempts among those 65 years of age and older.
			(5)Of the nearly
			 35,000,000 Americans age 65 and older, it is estimated that 2,000,000 have a
			 depressive illness and another 5,000,000 suffer from depressive symptoms and
			 syndromes that fall short of meeting full diagnostic criteria for a disorder
			 (Mental Health: A Report of the Surgeon General, 1999).
			(6)Seniors covered by
			 Medicare are required to pay a 50 percent co-pay for outpatient mental health
			 services while they are only required to pay a 20 percent co-pay for physical
			 health services.
			(7)It is estimated
			 that 20 percent of older adults who complete suicide visited a physician within
			 the prior 24 hours, 41 percent within the past week, and 75 percent within the
			 past month (Surgeon General’s Call to Action to Prevent Suicide, 1999).
			(8)A
			 substantial proportion of older patients receive no treatment or inadequate
			 treatment for their depression in primary care settings (National Institutes of
			 Health Consensus Development Panel on Depression in Late Life, 1992; Lebowitz
			 et al., 1997).
			(9)Suicide in older
			 adults is most associated with late-onset depression. Among patients 75 years
			 of age and older, 60 to 75 percent of suicides have diagnosable depression
			 (Mental Health: A Report of the Surgeon General, 1999).
			(10)Research suggests
			 that many seniors receive mental health assistance from their primary care
			 providers or other helping professionals versus specialty mental health
			 professionals (Mental Health: A Report of the Surgeon General, 1999).
			(11)Objective 4.6 of
			 the National Strategy for Suicide Prevention calls for increasing the
			 proportion of State Aging Networks that have evidence-based suicide prevention
			 programs designed to identify and refer for treatment elderly people at risk
			 for suicidal behavior.
			(12)Objective 1.1 of
			 the President’s New Freedom Commission on Mental Health calls for advancing and
			 implementing a national campaign to reduce the stigma of seeking care and a
			 national strategy for suicide prevention. The report addresses targeting to
			 distinct and often hard-to-reach populations, such as ethnic and racial
			 minorities, older men, and adolescents (NFC Report, 2003).
			(13)One of the top 10
			 resolutions at the 2005 White House Conference on Aging called for improving
			 the recognition, assessment, and treatment of mental illness and depression
			 among older Americans.
			3.Establishment of
			 a Federal Interagency Geriatric Mental Health Planning Council
			(a)In
			 generalThe Secretary of Health and Human Services shall
			 establish an Interagency Geriatric Mental Health Planning Council (referred to
			 in this section as the Council) to coordinate and collaborate on
			 the planning for the delivery of mental health services, to include suicide
			 prevention, to older adults.
			(b)MembersThe
			 members of the Council shall include representatives of—
				(1)the Substance
			 Abuse and Mental Health Services Administration;
				(2)the Indian Health
			 Service;
				(3)the Health
			 Resources and Services Administration;
				(4)the Centers for
			 Medicare & Medicaid Services;
				(5)the National
			 Institute of Mental Health;
				(6)the National
			 Institute on Aging;
				(7)the Centers for
			 Disease Control and Prevention;
				(8)the Department of
			 Veterans Affairs; and
				(9)older adults,
			 family members of older adults with mental illness, and geriatric mental health
			 experts or advocates for elderly mental health concerns, to be appointed by the
			 Secretary of Health and Human Services in consultation with a national advocacy
			 organization focused on suicide prevention, including senior suicide
			 prevention.
				(c)Co-chairsThe
			 Assistant Secretary for Health and the Assistant Secretary for Aging of the
			 Department of Health and Human Services shall serve as the co-chairs of the
			 Council.
			(d)ActivitiesThe
			 Council shall—
				(1)carry out an
			 interagency planning process to foster the integration of mental health,
			 suicide prevention, health, and aging services, which is critical for effective
			 service delivery for older adults;
				(2)make
			 recommendations to the heads of relevant Federal agencies to improve the
			 delivery of mental health and suicide prevention services for older adults;
			 and
				(3)submit an annual
			 report to the President and Congress concerning the activities of the
			 Council.
				4.Elimination of
			 discriminatory copayment rates for medicare outpatient psychiatric
			 servicesSection 1833(c) of
			 the Social Security Act (42 U.S.C. 1395l(c)) is amended to read as
			 follows:
			
				(c)(1)Notwithstanding any
				other provision of this part, with respect to expenses incurred in a calendar
				year in connection with the treatment of mental, psychoneurotic, and
				personality disorders of an individual who is not an inpatient of a hospital at
				the time such expenses are incurred, there shall be considered as incurred
				expenses for purposes of subsections (a) and (b)—
						(A)for expenses incurred in any year
				before 2009, only 62½ percent of such expenses;
						(B)for expenses incurred in 2009, only
				683/4 percent of such expenses;
						(C)for expenses incurred in 2010, only 75
				percent of such expenses;
						(D)for expenses incurred in 2011, only
				811/4 percent of such expenses;
						(E)for expenses incurred in 2012, only
				87½ percent of such expenses;
						(F)for expenses incurred in 2013, only
				933/4 percent of such expenses; and
						(G)for expenses incurred in 2014 or any
				subsequent year, 100 percent of such expenses.
						(2)For purposes of subparagraphs (A)
				through (G) of paragraph (1), the term treatment does not include
				brief office visits (as defined by the Secretary) for the sole purpose of
				monitoring or changing drug prescriptions used in the treatment of such
				disorders or partial hospitalization services that are not directly provided by
				a
				physician.
					.
		5.Elderly suicide
			 early intervention and prevention strategiesTitle V of the Public Health Service Act is
			 amended by inserting after section 520E–2 (42 U.S.C. 290bb–36b) the
			 following:
			
				520E–3.Elderly
				suicide early intervention and prevention strategies
					(a)In
				generalThe Secretary shall award grants or cooperative
				agreements to eligible entities to develop strategies for addressing suicide
				among the elderly.
					(b)Eligible
				entitiesTo be eligible for a grant or cooperative agreement
				under subsection (a) an entity shall—
						(1)be a—
							(A)State or local
				government agency, a territory, or a federally recognized Indian tribe, tribal
				organization (as defined in the Indian Self-Determination and Education
				Assistance Act), or an urban Indian organization (as defined in the Indian
				Health Care Improvement Act); or
							(B)a public or
				private nonprofit organization; and
							(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
						(c)Use of
				fundsAn entity shall use amounts received under a grant or
				cooperative agreement under this section to—
						(1)develop and
				implement elderly suicide early intervention and prevention strategies in 1 or
				more settings that serve seniors, including senior centers, nutrition sites,
				primary care settings, veterans' facilities, nursing facilities, assisted
				living facilities, and aging information and referral sites, such as those
				operated by area agencies on aging or Aging and Disability Resource Centers (as
				those terms are defined in section 102 of the Older Americans Act of
				1965);
						(2)collect and
				analyze data on elderly suicide early intervention and prevention services for
				purposes of monitoring, research and policy development; and
						(3)assess the
				outcomes and effectiveness of such services.
						(d)RequirementsAn
				applicant for a grant or cooperative agreement under this section shall
				demonstrate how such applicant will—
						(1)collaborate with
				other State and local public and private nonprofit organizations;
						(2)offer immediate
				support, information, and referral to seniors or their families who are at risk
				for suicide, and appropriate postsuicide intervention services care, and
				information to families and friends of seniors who recently completed suicide
				and other interested individuals; and
						(3)conduct annual
				self-evaluations concerning the goals, outcomes, and effectiveness of the
				activities carried out under the grant or agreement, in consultation with
				interested families and national advocacy organizations focused on suicide
				prevention, including senior suicide prevention.
						(e)PreferenceIn
				awarding a grant or cooperative agreement under this section, the Secretary
				shall give preference to applicants with demonstrated expertise and capability
				in providing—
						(1)early intervention
				and assessment services, including voluntary screening programs, education, and
				outreach to elderly who are at risk for mental or emotional disorders that may
				lead to a suicide attempt and that are integrated with aging services support
				organizations;
						(2)early intervention
				and prevention practices and strategies adapted to the community it will serve,
				with equal preference given to applicants that are already serving the same
				community, and applicants that will serve a new community under a grant or
				agreement under this section, if the applicant has already demonstrated
				expertise and capability in providing early intervention and prevention
				practices and strategies adapted to the community or communities it currently
				serves;
						(3)access to services
				and care for seniors with diverse linguistic and cultural backgrounds;
				and
						(4)services in States
				or geographic regions with rates of elder suicide that exceed the national
				average as determined by the Centers for Disease Control and Prevention.
						(f)Requirement for
				direct servicesNot less than 85 percent of amounts received
				under a grant or cooperative agreement under this section shall be used to
				provide direct services.
					(g)Coordination and
				collaboration
						(1)In
				generalIn carrying out this section (including awarding grants
				and cooperative agreements under subsection (a)), the Secretary shall
				collaborate with the Interagency Geriatric Mental Health Planning
				Council.
						(2)Consultation
							(A)In
				generalExcept as provided in subparagraph (B), in developing and
				implementing Federal policy to carry out this section, the Secretary shall
				consult with—
								(i)State and local
				agencies, including agencies comprising the aging network;
								(ii)national advocacy
				organizations focused on suicide prevention, including senior suicide
				prevention;
								(iii)relevant
				national medical and other health specialty organizations;
								(iv)seniors who are
				at risk for suicide, who have survived suicide attempts, or who are currently
				receiving care from early intervention and prevention services;
								(v)families and
				friends of seniors who are at risk for suicide, who have survived attempts, who
				are currently receiving care from early intervention and prevention services,
				or who have completed suicide;
								(vi)qualified
				professionals who possess the specialized knowledge, skills, experience, and
				relevant attributes needed to serve seniors at risk for suicide and their
				families; and
								(vii)other entities
				as determined by the Secretary.
								(B)LimitationThe
				Secretary shall not consult with the entities described in subparagraph (A) for
				the purpose of awarding grants and cooperative agreements under subsection
				(a).
							(h)Evaluations and
				reports
						(1)Evaluations by
				grantees
							(A)Evaluation
				designNot later than 1 year after receiving a grant or
				cooperative agreement under this section, an eligible entity shall submit to
				the Secretary a plan on the design of an evaluation strategy to assess the
				effectiveness of results of the activities carried out under the grant or
				agreement.
							(B)Evaluation of
				effectivenessNot later than 2 years after receiving a grant or
				cooperative agreement under this section, an eligible entity shall submit to
				the Secretary an effectiveness evaluation on the implementation and results of
				the activities carried out by the eligible entity under the grant or
				agreement.
							(2)ReportNot
				later than 3 years after the date that the initial grants or cooperative
				agreements are awarded to eligible entities under this section, the Secretary
				shall submit to the appropriate committees of Congress a report describing the
				projects funded under this section and include an evaluation plan for future
				activities. The report shall—
							(A)be a coordinated
				response by all representatives on the Interagency Geriatric Mental Health
				Advisory Council; and
							(B)include input from
				consumers and family members of consumers on progress being made and actions
				that need to be taken.
							(i)DefinitionIn
				this section:
						(1)Aging
				networkThe term aging network has the meaning given
				such term in section 102(5) of the Older Americans Act of 1965.
						(2)Early
				interventionThe term early intervention means a
				strategy or approach that is intended to prevent an outcome or to alter the
				course of an existing condition.
						(3)PreventionThe
				term prevention means a strategy or approach that reduces the
				likelihood of risk or onset, or delays the onset, of adverse health problems
				that have been known to lead to suicide.
						(4)SeniorThe
				term senior means—
							(A)an individual who
				is 60 years of age or older and being served by aging network programs;
				or
							(B)an individual who
				is 65 years of age or older and covered under Medicare.
							(j)Authorization of
				appropriations–
						(1)In
				generalFor the purpose of carrying out this section there is
				authorized to be appropriated $4,000,000 for fiscal year 2008, $6,000,000 for
				fiscal year 2009 and $8,000,000 for fiscal year 2010.
						(2)PreferenceIf
				less than $3,500,000 is appropriated for any fiscal year to carry out this
				section, in awarding grants and cooperative agreements under this section
				during such fiscal year, the Secretary shall give preference to applicants in
				States that have rates of elderly suicide that significantly exceed the
				national average as determined by the Centers for Disease Control and
				Prevention.
						.
		6.Interagency
			 technical assistance center
			(a)Interagency
			 research, training, and technical assistance centersSection
			 520C(d) of the Public Health Service Act (42 U.S.C.
			 290bb–34(d)) is amended—
				(1)in paragraph (1),
			 by striking youth suicide early intervention and prevention
			 strategies and inserting suicide early intervention and
			 prevention strategies for all ages, particularly for groups that are at a high
			 risk for suicide;
				(2)in paragraph (2),
			 by striking youth suicide early intervention and prevention
			 strategies and inserting suicide early intervention and
			 prevention strategies for all ages, particularly for groups that are at a high
			 risk for suicide;
				(3)in
			 paragraph (3)—
					(A)by striking
			 youth; and
					(B)by inserting
			 before the semicolon the following: for all ages, particularly for
			 groups that are at a high risk for suicide;
					(4)in paragraph (4),
			 by striking youth suicide and inserting suicide for all
			 ages, particularly among groups that are at a high risk for
			 suicide;
				(5)in paragraph (5),
			 by striking youth suicide early intervention techniques and
			 technology and inserting suicide early intervention techniques
			 and technology for all ages, particularly for groups that are at a high risk
			 for suicide;
				(6)in paragraph
			 (7)—
					(A)by striking
			 youth; and
					(B)by inserting
			 for all ages, particularly for groups that are at a high risk for
			 suicide, after strategies; and
					(7)in paragraph
			 (8)—
					(A)by striking
			 youth suicide each place that such appears and inserting
			 suicide; and
					(B)by striking
			 in youth and inserting among all ages, particularly among
			 groups that are at a high risk for suicide.
					(b)Conforming
			 amendmentSection 520C of the Public Health Service
			 Act (42 U.S.C. 290bb–34) is amended in the heading by striking
			 Youth.
			(c)Authorization of
			 appropriations
				(1)In
			 generalIn addition to any other funds made available, there are
			 authorized to be appropriated for each of fiscal years 2008 through 2010, such
			 sums as may be necessary to carry out the amendments made by subsection
			 (a).
				(2)Supplement not
			 supplantAny funds appropriated under paragraph (1) shall be used
			 to supplement and not supplant other Federal, State, and local public funds
			 expended to carry out other activities under section 520C(d) of the
			 Public Health Service Act (42 U.S.C. 290bb–34(d)) (as
			 amended by subsection (a)).
				(3)Result of
			 increase in fundingIf, as a result of the enactment of this Act,
			 a recipient of a grant under subsection (a)(2) of section 520C of the
			 Public Health Service Act (42 U.S.C. 290bb–34) receives an
			 increase in funding to carry out activities under subsection (d) of such
			 section related to suicide prevention and intervention among groups that are at
			 a high risk for suicide, then, notwithstanding any other provision of such
			 section, such recipient shall provide technical assistance to all grantees
			 receiving funding under such section or section 520E–3 of such Act (as added by
			 section 5).
				
